    Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19   PageID.1   Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


TRUSTEES OF ROOFERS LOCAL 149 SECURITY
BENEFIT TRUST FUND; ROOFERS LOCAL 149 PENSION
FUND, ROOFERS LOCAL 149 VACATION-HOLIDAY
FUND; and ROOFERS LOCAL 149 APPRENTICESHIP
FUND,

        Plaintiffs,                              Case No.
                                                 Hon.
v

TRAVERSE BAY ROOFING CO.,
a Michigan corporation, and
DAVID FERRIS, Individually,

      Defendants.
_____________________________________________/
MATTHEW I. HENZI P57334
DAVID J. SELWOCKI P51375
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Highway, Suite 1000
Southfield, Michigan 48075-1000
248.746.0700
mhenzi@swappc.com
_____________________________________________/


                                 COMPLAINT


        NOW COME the above-named Plaintiffs, by and through their

attorneys, SULLIVAN, WARD, ASHER & PATTON, P.C., and for their
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19    PageID.2     Page 2 of 9



Complaint against Defendants, TRAVERSE BAY ROOFING COMPANY,

and DAVID FERRIS, Individually, state as follows:

                         GENERAL ALLEGATIONS

      1.    Plaintiffs are the Trustees of the ROOFERS LOCAL 149

SECURITY BENEFIT TRUST FUND; ROOFERS LOCAL 149 PENSION

FUND; ROOFERS LOCAL 149 VACATION-HOLIDAY FUND; and

ROOFERS LOCAL 149 APPRENTICESHIP FUND (hereinafter referred to

as “FUNDS”), which are Trust Funds established under and administered

pursuant to Section 302 of the Labor Management Relations Act

(hereinafter referred to as “LMRA”), 29 USC § 186; and the Employee

Retirement Income Security Act of 1974 (hereinafter referred to as

“ERISA”), 29 USC § 1001 et seq., with administrative offices in Oakland

County, Michigan.

      2.    Defendant TRAVERSE BAY ROOFING CO. (hereinafter

referred to as “TRAVERSE BAY”) was at all relevant times a Michigan

corporation with its principal place of business in Michigan.

      3.    Defendant,    DAVID    FERRIS     (hereinafter      referred   to   as

“FERRIS”) was the principal owner and officer of TRAVERSE BAY and was

responsible for running the day-to-day operations of the Company and
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19   PageID.3   Page 3 of 9



responsible for all decisions pertaining to payment of contributions to the

FUNDS, including decisions whether to pay such contributions.

     4.    The individual Defendant was an employer or agent of an

employer engaged in commerce and in an industry or activity affecting

commerce as defined in §501(1) and (3) of the LMRA, 29 USC §142(1) and

(3), and within the meaning of §301(A) of the LMRA, 29 USC §185(A), or

the agents acting in the interest of such an employer as defined in §501(3)

of the LMRA, 29 USC §142(3). The Individual Defendant was an employer

within the meaning of §3(5) of ERISA, 29 USC §1002(5) and was thus

obligated to make contributions to a multi-employer Plan within the

meaning of 29 USC §1145.

     5.    The FUNDS are administered by a Joint Board of Trustees,

pursuant to the terms and provisions of their respective Agreements and

Declarations of Trust. The FUNDS have been established pursuant to a

Collective Bargaining Agreement heretofore entered into between Local

Union No. 149, (hereinafter referred to as "Union") and certain Employers

and Employer Associations, whose members employ members of the

Union, and are required to be maintained and administered in accordance

with the provisions of the LMRA, ERISA and other applicable state and

federal laws.
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19   PageID.4   Page 4 of 9



     6.    At all times relevant hereto, Defendant TRAVERSE BAY was

signatory to a Collective Bargaining Agreement with the Union.

     7.    The FUNDS are third-party beneficiaries of the Collective

Bargaining Agreement.

     8.    Pursuant to the terms and provisions of the Collective

Bargaining Agreement between TRAVERSE BAY and the Union,

TRAVERSE BAY agreed to pay, in addition to wages, employee fringe

benefit contributions to the FUNDS for each employee employed by

TRAVERSE BAY, and covered by the Agreement.

     9.    That pursuant to the provisions of the Trust and Plan

documents for the FUNDS, contributions become vested plan assets on the

date in which they are due.

     10.   That pursuant to the Collective Bargaining Agreement,

Defendant TRAVERSE BAY was required to make fringe benefit

contribution payments to be remitted with the standard contribution form no

later than the 15th day of the month following the month in which the hours

were worked.

     11.   That pursuant to the Collective Bargaining Agreement, when

such submission of payments and contributions are not timely made, the
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19   PageID.5   Page 5 of 9



signatory employer is charged with liquidated damages and the costs of

collection and attorney fees.

      12.   That, pursuant to the Collective Bargaining Agreement and in

accordance with the Agreement and Declaration of Trust for each of the

FUNDS, the Trustees acting thereunder are authorized and empowered to

examine and copy the payroll records and books of a signatory employer to

permit such Trustees to determine whether such an employer is making full

payments as required under the Collective Bargaining Agreement

      13.   That Plaintiffs are entitled as a matter of law to enforce

collection of such delinquent fringe benefits pursuant to 29 USC

§1132(g)(2) and Section 1145.

      14.   This court has jurisdiction pursuant to Section 301 of the LMRA,

29 USC §185, this being an action arising out of a Collective Bargaining

Agreement between the labor organization and an employer.

    COUNT I - Breach of Contract by Defendant, Traverse Bay Co./
               29 USC §1145 Violations by Defendants

      15.   Plaintiffs reallege and incorporate the allegations in paragraphs

1 through 14 as though fully set forth herein.

      16.   That notwithstanding their contractual obligations, Defendants

have failed to pay their obligations, therefore violating the Collective
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19   PageID.6   Page 6 of 9



Bargaining Agreement and various provisions of ERISA, including but not

limited to 29 USC §1145.

     17.   By the above described omissions and breaches of the

Collective Bargaining Agreement by TRAVERSE BAY, the Trustees of the

Plaintiff FUNDS have been prevented from discharging their duties as

permitted by the parties’ CBAs and the associated trust documents for

each of the FUNDS.

     18.   That in the event the audit reveals that Defendants owe fringe

benefit contributions, the Trustees of the FUNDS may be required to deny

employee beneficiaries of such FUNDS, for whom contributions have not

been made, the benefits provided thereunder, thereby causing to such

employee beneficiaries substantial and irreparable damage.

     19.   That notwithstanding its contractual obligations, Defendants

have failed and refused to pay their obligations, therefore violating the

Collective Bargaining Agreements.

     20.   Plaintiffs are without adequate remedy at law and will suffer

immediate, continuing and irreparable injury, loss and damage unless

Defendants are ordered to specifically perform all obligations on

Defendants’ part required to be performed under the Collective Bargaining
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19     PageID.7   Page 7 of 9



Agreement and are restrained from continuing to refuse to perform as

thereunder required.

      WHEREFORE, the FUNDS request that this Honorable Court grant

the following relief:

      A.      Order an injunction against Defendants restraining them from
              continuing violations of the Collective Bargaining Agreement as
              set forth above;

      B.      Enter an Order that Defendant TRAVERSE BAY ROOFING
              CO., open its books and records for a complete payroll audit;

      C.      Enter a Judgment in favor of Plaintiff FUNDS against
              Defendants, TRAVERSE BAY ROOFING CO. and DAVID
              FERRIS, individually, for all unpaid fringe benefit contributions,
              including those set forth in the above ordered audit, together
              with any liquidated damages thereon, accumulated interest,
              actual attorney fees, court costs, audit and other collection
              costs and such other sums as may become due to the FUNDS
              during the pendency of this action;

      D.      Enter an Order that jurisdiction of this matter be retained
              pending compliance with the Court’s Orders; and

      E.      Any such other, further, or different relief as may be just and
              equitable under the circumstances.



            COUNT II – Breach of Fiduciary Duties of David Ferris


      21.     Plaintiffs reallege and incorporate the allegations in paragraphs

1 through 20 above as though fully set forth herein.
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19    PageID.8   Page 8 of 9



      22.    FERRIS is a fiduciary with respect to the various fringe benefit

plans within the meaning of ERISA, 29 USC §1002(21)(A) in that he

exercised discretionary authority or control respecting management or

disposition of the assets of the plans.

      23.    By engaging in the acts and omissions described, FERRIS has

breached his fiduciary duties regarding the FUNDS within the meaning of

29 USC § 1104(a)(1)(A).

      24.    Individual Defendant FERRIS is personally liable based on

breaching his fiduciary duties pursuant to 29 USC §1109(a).

       WHEREFORE, the FUNDS request that this Honorable Court grant

the following relief:

      A.     Order an injunction against Defendants restraining them from
             continuing violations of the Collective Bargaining Agreement as
             set forth above;

      B.     Enter an Order that Defendant TRAVERSE BAY ROOFING
             CO., open its books and records for a complete payroll audit;

      C.     Enter a Judgment in favor of Plaintiff FUNDS against
             Defendants, TRAVERSE BAY ROOFING CO. and DAVID
             FERRIS, individually, for all unpaid fringe benefit contributions,
             including those set forth in the above ordered audit, together
             with any liquidated damages thereon, accumulated interest,
             actual attorney fees, court costs, audit and other collection
             costs and such other sums as may become due to the FUNDS
             during the pendency of this action;

      D.     Enter an Order that jurisdiction of this matter be retained
             pending compliance with the Court’s Orders; and
 Case 2:19-cv-10422-SFC-SDD ECF No. 1 filed 02/12/19      PageID.9   Page 9 of 9




        E.       Any such other, further, or different relief as may be just and
                 equitable under the circumstances.


                                       Respectfully submitted,

                                       SULLIVAN, WARD, ASHER &
                                       PATTON, P.C.

                                       /s/Matthew I. Henzi
                                       Matthew I. Henzi
                                       Sullivan, Ward, Asher & Patton, P.C.
                                       Attorney for Plaintiffs
                                       25800 Northwestern Highway
                                       Southfield, MI 48075
                                       248.746.0700
                                       E-Filing: mhenzi@swappc.com
                                       P57334

Dated: February 12, 2019
2261743/119947
